DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 12/08/2021. Applicant's submission filed on 12/08/2021 has been entered. Accordingly, claims 1-2, 4-5, 8, 11-16, 19 and 22-28 remain pending, and claims 1, 5, 8, 11-13, 16, 19, 22-23, and 27 have been amended.
Response to Arguments
Rejections under 35 USC 112
	In light of applicant’s amendments filed 12/08/2021, the rejections of claims 1-2, 4-5, 8, 11-16, 19, 22-27, and 28 under 112(b) in the office action mailed 09/15/2021 have been rendered moot by the amendments which cancel the claim language in the above rejection and therefore the previously made rejections under 112 have been withdrawn. However, the above amendments as presently filed appear to introduce issues that have brought on new claim rejections under 112. See below.
Rejections under 35 USC 103
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
Applicant argues in the second-third paragraphs of page 13 that 
“However, there is no description in Duffner that teaches or suggests circuitry configured to ‘obtain (1) first three-dimensional (3D) information generated based on an image of a surgical field, including a patient, generated by the surgical imaging device, the first 3D information being three-dimensional coordinate information of the surgical field indicating a relative position of the patient from a fixed point that does not change even when a posture of the arm device changes,’ … 
In contrast to the Applicant's claim, Duffner merely uses "markers attached to surgical instruments" to detect accurately the positon and orientation of instruments or to align with preoperative information, and indeed Duffner is silent as to above-identified ‘relative position of the patient from a fixed point that does not change even when a posture of the arm device changes.’”

In response, applicant is directed to the paragraph starting at line 169 on page 5 of English translation of Duffer mailed on 10/05/2020 which discloses the reference markings on not only the surgical instrument, but also “on the patient” and in “the vicinity of the patient” such as on the “the operating table”  which serves as a stationary marking (interpreted to read on the “fixed point”) to enable the locating system to be precisely calibrated, as  the relative position between the optical unit (shown as reference number 4 mounted to the robotic arm 3 in FIG. 1) capturing the image of the surgical field and the operating table can be precisely determined. Also see similar disclosure of Duffner found in paragraph starting at line 66 on page 2.
Duffer in paragraphs starting at lines 129 and 291, pages 4 and 8, respectively disclose a computing unit is provided for selecting and / or adapting the desired patient data to the microscope image and that the microscopic image data acquired is stored in the form of a three-dimensional image from a computer tomography obtained either preoperatively or during the operation (intra). And see the central computer (reference character 2) in paragraphs starting at lines 188, 247 and 249 on pages 5, 6, and 7, respectively, which is disclosed as being connected to the camera 4 mounted to the robotic arm 3 in FIG. 1 and that the preoperative image data is stored beforehand in a memory unit of the image processing component of the navigation system. The central computer has been interpreted to read on the “circuitry” as claimed.
Applicant argues in the final two paragraphs of page 13
Further, there is no description in Duffner that teaches or suggests circuitry configured to ‘identify a plurality of corresponding reference points, in the second 3D information, that correspond to the plurality of the feature points’… 
In contrast to the Applicant's claim, Duffner merely uses ‘markers attached to surgical instruments’ as references for control”

In response, applicant is directed to the paragraph starting at line 66 on page 2 of English translation of Duffer which discloses that significant features of a body or body captured with the camera are used in comparison with stored image data [interpreted to read on “the second 3D information”] band position data for localization. Applicant is also directed to Duffner paragraph starting at line 267 on page 7 which discloses the stationary reference markings on the patient table are used to reference [interpreted to read on the “identify” step] the system linking additional image information [interpreted to read on “corresponding reference points”] of the preoperative image data [interpreted to read on “the second 3D information”]. See the response above on page 3 for reference to the circuitry disclosed by Duffner.
Applicant is also directed to the response provided by the applicant above which illustrates that Duffer discloses markers are not limited to the surgical instrument. The reference/tracking markers are also disclosed as being attached to the patient and the surgical table – in addition to the surgical instrument.
Applicant argues in the first two paragraphs of page 14
“Piron fails to cure above-identified deficiencies of Duffner. 
Lastly, Applicant respectfully submits that none of the applied references teaches or suggests circuitry configured to ‘control a position of the arm device based on a result of the comparison, so that a distance between the plurality of the feature points and the plurality of the corresponding reference points is smaller than a predetermined value,’ as recited in amended Claim 1 (see, e.g., S134 of Fig. 10 and [0120] of the published version of the specification) for the above-identified specific ‘feature points’ and ‘corresponding reference points’”
In response, it is noted that the applicant presents arguments for amended claim 
Please also see the response provide by the office on page 14 of the office action mailed 09/15/2021.
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the claims remain rejected and the rejection is made final.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 8, 11-16, 19, 22-27, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the phrase “detect a plurality of feature points of the first 3D information by identifying a plurality of points, in the three-dimensional coordinate information, with a change in depth value that is greater than a predetermined value;” and “control a position of the arm device based on a result of the comparison, so that a distance between the plurality of the feature points and the plurality of the corresponding reference points is smaller than a predetermined value;” in lines 17-21 and 26-30, while the applicant’s disclosure provides support for the arm posture control unit 120 determining whether or not a distance between the relative three-dimensional coordinate position of a future point and the relative three-dimensional coordinate position of the reference point in the preoperative image or the 3D model falls within a previously set threshold (see [0120]); 3D image information output from the stereo camera of a head of a patient is acquired by the stereo camera information detection unit 114 of the position computation unit 110 of the control device 100 and the position calculation unit 116 the camera parameters, the depth value being estimated by utilizing known technology, the position calculation unit 116 then computes the shape change (undulation) around the obtained depth value and also extracts an arbitrary number of feature points with a large undulation (see [0115]-[0116]); the information of the value of the depth to a predetermined object part is acquired using a stereo camera as the microscope unit 14 or may be alternatively acquired using a distance sensor together with a monocular camera (see [0174]); the operator can grasp the depth of the surgical site more accurately by 3D display being performed (see [0054]); support could not be found for with a change in depth value that is greater than a predetermined value and a distance between the plurality of the feature points and the plurality of the corresponding reference points is smaller than a predetermined value. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
Claims 13 and 27 are also rejected for reciting the same and/or similar limitations as outlined in the above rejection.
Claims 2, 4-5, 8, 11-12, 14-16, 19, 22-26, and 28 are also rejected for being dependent on one of the above rejected independent claims.
Claim 12 recites the phrase “wherein the position of the arm device is the fixed point for superimposing at least one pre-operative image on images obtained by the surgical imaging device as the image information.” in lines 2-4, while support can be found for a preoperative image or a 3D model of a surgical site prepared in advance which includes information about the position of an incision, the position of an affected part, a treatment procedure, etc. being could not be found for the position of the arm device being the fixed point for superimposing at least one pre-operative image on images obtained by the surgical imaging device as the image information. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
Claim 23 is also rejected for reciting the same and/or similar limitations as outlined in the above rejection.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
 Claims 1-2, 4-5, 8, 11-16, 19, 22-27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the phrase “detect a plurality of feature points of the first 3D information by identifying a plurality of points, in the three-dimensional coordinate information, with a change in depth value that is greater than a predetermined value;” “the first 3D information being three-dimensional coordinate information of the surgical field”; and “control a position of the arm device based on a result of the comparison, so that a distance between the plurality of the feature points and the plurality of the corresponding reference points is smaller than a predetermined value;” in lines 9-10, 17-21, and 26-30, which renders the claim indefinite because is not clear what the applicant meant by reciting the process of the “plurality of points, in the three-identified[ying]” by “a change in depth value” being “greater than a predetermined value”  in order to “detect[ing]” the “plurality of feature points of the first 3D information”. This is unclear as the applicant’s original disclosure does not provide support for “a predetermined value” by which the change in depth value can be compared in order to execute the step of “identifying”. It is also unclear if the “plurality of points” in the “three-dimensional coordinate information” correspond to the earlier recited “plurality of feature points of the first 3D information”, or if the “plurality of points” in the “three-dimensional coordinate information” correspond to only a portion of or type of the the earlier recited “plurality of feature points of the first 3D information”, since earlier in it recites the first 3D information as being the three-dimensional coordinate information. Therefore, is not clear how the “plurality of points” in the “three-dimensional coordinate information” are differentiated from the “plurality of feature points of the first 3D information”. It is unclear if the earlier recited “the first 3D information being three-dimensional coordinate information of the surgical field” is meant to impart meaning that the “three-dimensional coordinate information of the surgical field” is only one component or the first 3D information referred to in the specification as the “Processing of Grasping a Surgical Field” for sharing a specific in-focus position in the captured image of the surgical site of the patient as described in [0105]-[0106].
Claims 13 and 27 are also rejected for reciting the same and/or similar limitations as outlined in the above rejection.
Claims 2, 4-5, 8, 11-12, 14-16, 19, 22-26, and 28 are also rejected for being dependent on one of the above rejected independent claims.

Claim 22 is also rejected for reciting the same and/or similar locations as outlined in the rejection above.
Claim 12 recites the phrase “wherein the position of the arm device is the fixed point for superimposing at least one pre-operative image on images obtained by the surgical imaging device as the image information” in lines 2-3, which renders a claim indefinite it is it is not clear if the “at least one pre-operative image” refers to the preoperative information of the patient that is used to generate a 3D model as the second 3D information obtained by the circuitry in registration mode as recited in claim 1, on which claim 12 is dependent, or if the applicant meant to refer to the preoperative information of the patient specifically as being pre-operative image information, or that the pre-operative image is a different type of preoperatively acquired 
Claim 23 is also rejected for reciting the same and/or similar locations as outlined in the rejection above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8, 11-14, 16, 19, 22-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Duffner (WO2008058520) in view of Piron et al. (US20170273715, hereafter “Piron”).
Regarding claim 1, 13, and 27, Duffner discloses a surgical information processing apparatus (4 in FIG. 1), comprising: 
circuitry (2 in FIG. 1) configured to
obtain position information of a surgical imaging device (see paragraph at line 274 on page 7 where it discloses that the position of the camera may be detected) supported by an arm device including a plurality of joints (see in paragraph starting at line 154, page 4, discloses a robotic arm with individual drive axes which are depicted in FIG. 1 as three joints connecting links of robotic arm 3), the position information (paragraph at line 154, page 4 continuing to first line on page 5, discloses that exact position data can be used to determine the camera location) indicating each value detected from each of the plurality of the joints of the arm device (see in paragraph starting at line 154, page 4, discloses that value obtained is from the control position of the coordinates of the individual drive axes [joints] of the robot arm);
in a registration mode (see paragraph starting at line 57, page 2 which discloses a characterization mode/registration mode the camera which is used to capture images of the surgical field, when used at the same time with the high-resolution optical camera is equipped for capturing microscopic data for the location and function of the navigation system), 
obtain (1)  first three-dimensional (3D) information generated based on an image of a surgical field, including a patient (see paragraph starting at line 84, page 3 a three-dimensional representation can be made with image acquisition by cameras capturing images of the surgical field), generated by the surgical imaging device (see paragraph * a posture of the arm device changes ([see paragraphs starting at lines 66, 169, on pages 2, 5, respectively] the determination of position and orientation is done in a known manner using markings which are located at a stationary/fixed point on the operating table relative to and on the patient, enabling the locating system to be precisely calibrated. See FIG. 1, as the fixed point corresponds to the markings on the operating table 9 and the patient 8 which is disclosed as stationary markings, therefore it would be obvious to one of skilled in the art that the fixed point corresponding to the stationary markings, the fixed point would not move even when the arm device 3, which is not attached to the operating table 9 or the patient 8, changes), and (2) second 3D information that is 3D virtual** information generated based on preoperative** information  of the patient ([see paragraphs 103, 188, and 274, pages 3, 5, and 7] the preoperative image data, disclosed as virtual data, provides information 
control a position of the arm device (see paragraph starting at line 179, page 5 which discloses that the surgical component via evaluation of the first image information, precise detection of the position, and orientation can be controlled as enabled by the reference markings on the surgical instrument); and
in an imaging mode, 
obtain image information from the surgical imaging device supported by the arm device at the controlled position ([paragraph starting with line 154, page 4] the camera is able to record the current camera position and/orientation by means of the positioning movements by the robot arm, such that the robot arm has the advantage of known degrees of freedom with the positioning movements, as reflected in the corresponding image data reflecting the current [second] camera position and/or orientation in the form of the controlled position coordinates from the [paragraph starting with lines 154, 165 on pages 4, 5, respectively] the robot arm during an initial referencing of the camera as seen in FIG. 1, the camera 4 is attached to/supported by the robotic arm 3, [paragraph starting with lines 89, 135, 148, 154 on pages 3, 4, respectively] the robotic arm supports the camera as controllable camera holder/support).
In addition to the above limitations as taught by Duffner, specifically in reference to, claims 13 and 27, Duffner further teaches a surgical information processing method implemented using circuitry (see paragraph starting at line 38, where it is disclosed such 
controlling a position of a surgical component with respect to the predetermined position based on first position information and the second position information ([see paragraph starting at line 103, page 3] the tissue component of the image [the position of the surgical component with respect to] is displayed virtually as a common image [based on] first position information [indicative of information from the displacement value assessed by the navigation system which can also be virtual] and second position information as the microscopic image [indicating the second position information], which reproduces in real-time the actual surgical field in the current field of view during the operation [see paragraphs starting at line 154, 165, pages 4, 5, respectively] predefined/determined position of the robot arm during an initial referencing of the camera), 
detecting a plurality of feature points of the first 3D information ([paragraph starting with line 169, page 5] plurality of reference markings on the patient displayed in a virtual image) by identifying a plurality of points in the three-dimensional coordinate 
identify a plurality of corresponding reference points, in the second 3D information, that correspond to the plurality of the feature points ([paragraphs starting with line 25, 94, 165, 169, & 179, pages 1, 2, 3, 5, respectively] the stationary reference markings, on the patient, in the vicinity of the patient, for example on the operating table, and/or on the surgical instrument with the known/predetermined exact alignment, position, alignment changes that including movements of the patient as the camera also moves as the camera holder/robotic arm is moved/undulated by the surgeon from a predefined/predetermined position to adjust the adjust the position and the depth of field of the surgical microscope equipped with the CCD camera); while the second 3D information being 3D virtually generated information which generated based on preoperative information of the patient disclosed by Duffner is not explicitly disclosed as model; the plurality of feature points of the first 3D information that are detected identifying a plurality of points in the three-dimensional coordinate information as disclosed by Duffner ([paragraph starting with line 169, page 5] plurality of reference markings on the patient displayed in a virtual image, also see above) does not explicitly disclose the identifying of the plurality of points in the three-dimensional coordinate information being performed with a change in depth value that is greater than a predetermined value. And while Duffner does disclose a movable camera holder and the movable holder is coupled to the navigation system and is adjusting by a surgeon via controlled drive and the movable holder is a robot arm having position sensors for the individual axes or degrees of freedom provided so that the corresponding drives can be controlled and regulated, and the navigation system having been referenced for this purpose using stationary reference markings positioned relative to the patient. The markings relative to the patient are used in the comparison to the reference markings from the preoperative image data (paragraphs starting with lines 25, 89 154, and 169, pages 1, 3, 4, and 5), Duffner does not explicitly disclose the control of a position of the arm device being performed based on a result of the comparison, so that a distance between the plurality of the feature points and the plurality of the corresponding reference points is smaller than a predetermined value.
However, in the same field of endeavor of adaptively and interoperatively using an automated arm configured to be used during a medical procedure of intraoperatively accessing many areas within the target patient tissue during the medical procedure, Piron teaches circuitry configured to in registration mode ([0180]-[0182] the techniques are carried out in a computer 
obtain second 3D information that is a 3D model generated based on preoperative information of the patient ([0031], [0082], [0167], [0174] tracking device 113 in FIG. 1 detects the tracking markers 206 attached to the port inserted into patient and determines their spatial position and pose in the operating room which is then registered to the common coordinate frame and stored by the navigation system as preoperative information of the patient to allow the camera imaging device to later/intraoperatively automatically focus, align the orientation of its lens assembly, and optionally balance lighting as well as color according to stored values and individual setting. This is implemented by generating a model using ZMAX the using constraints of the spatial position, pose and 3D virtual model of the port inserted into the head of the patient [which is disclosed as being the target of the imaging device]);
detect a plurality of feature points of the first 3D information (on the tracked multi-segment arm [0018], the identifiable tracking markers on the patient [0082]) by identifying a plurality of points in the three-dimensional coordinate information ([0101], [0102] the external scope mounted to the automated arm with will automatically move *** that is greater than a predetermined value ([0189]-[0190]  the minimum standoff distance [interpreted to read on predetermined value] between the distal end of the scope and the location of the patient target having the selected tool inserted therein, is dependent upon selected scope and tool, the location of the patient target having the selected tool inserted therein. The minimum standoff distance can be reached by the operator pressing the decrease distance pedal at a constant velocity to move the distal end of the scope until the motion ceases. From the minimum standoff distance, the operator can then press the increase distance pedal in order to increase the standoff distance 675 [the change in depth] between the distal end of the scope and the location of the patient target having the selected tool inserted therein, the operator will increase standoff distance [change in depth] by pressing the pedal 155 pedal at a constant velocity until reach limits [maximum standoff distance] of the automated arm are obtained);
compare the plurality of the reference points and the plurality of the feature points (see step 850 in FIG. 8A) of the patient;
control a position of the arm device based on a result of the comparison (reads/determines the current joint positions [0114], based on predefined parameters for the multi-joint arm [0025]  such that the movement of the end of the multi-joint arm is 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the circuitry and the non-transitory computer readable medium having the computer-implemented method disclosed by Duffner with the disclosed second 3D information being a 3D model, the plurality of points in the three-dimensional coordinate space having been identified with a change in depth value that is greater than a predetermined value, the control of the position of the arm device based on a result of the comparison of the plurality of the reference points and the plurality of the feature points so that a distance between the plurality of the feature points and the plurality of the corresponding reference points is smaller than a predetermined value as taught by Piron in order to achieve the desired spatial position and pose of the camera attached to the end of the robotic arm device through fine adjustments of joints of the multi-joint robotic arm ([0114] & FIG. 9A of Piron).
*the limitation has been interpreted to mean the position of the patient is calculated relative to a predetermined reference position of which the position does not change even when the posture of the arm unit changes, the predetermined position is specified on the basis of a position of a reference marker fixed to the fixing tool fixing the head of the patient on which the surgical table supporting the patient as disclosed by the applicant in [0259]-[0263]. And that the predetermined reference position of the reference marker 134 is taken as the origin of the three-dimensional coordinate system (see [0136]).
**the limitations have been interpreted to mean information produced from “an MRI image or the like photographed prior to the operation” as defined in applicant’s disclosure (see [0114]), and the “MRI image or the like” has been interpreted to mean any type of medical image known in the art that is obtained by any type of medical imaging device known in the art to be capable of obtaining the medical image before a medical procedure is performed.
***the limitation has been interpreted be defined as the depth value may be estimated by utilizing known technology, as demarcated by the applicant (see [0115]). The “known technology” which estimates the depth value has been interpreted to mean any processes, methods, algorithms, techniques, and/or devices known in the art which are capable of determining a value and a change in the depth value for a plurality of points in a three-dimensional coordinate space. 
Regarding claim 2, modified Duffner substantially discloses all the limitations of the claimed invention, specifically, modified Duffner discloses wherein the position determination is further performed by determining a position of the surgical imaging device with respect to the predetermined position based on the position information and by determining a distance between the surgical component and the surgical imaging device (see in paragraph starting at line 169, page 5 discloses that the relative position [distance being determined] between the 
	Regarding claims 5 and 16, modified Duffner substantially discloses all the limitations of the claimed invention, specifically, modified Duffner discloses wherein the first 3D information is obtained in the registration mode at a different perspective than the image information that is obtained in the imaging mode (in paragraph starting at line 135, page 4, discloses that information obtained by the camera and/or the microscopic objects can be moved so that the data corresponds [registers] the position-variable image transmission to a detector system, so that the angle of view, the focus, etc. can be controlled via appointing or surgical instrument position by the surgeon).
Regarding claims 8 and 19, modified Duffner substantially discloses all the limitations of the claimed invention, specifically, modified Duffner discloses wherein the value detected from each of the plurality of the joints of the arm device includes an amount of rotation of each of the plurality of the joints of the arm device (see paragraph starting at line 154, page 4, it is disclosed that the positioning movement [of the joint] of the robotic arm, are at known degrees of freedom [including the amount of rotation] that provide both control and regulation of a respective joint).
Regarding claims 11 and 22, modified Duffner, in view of Piron, substantially discloses all the limitations of the claimed invention, specifically, Piron discloses wherein the position of the arm device is the fixed point for image registration between a previously obtained medical image ([0065], [0079] the desired joint positions for automated arm 102 are computed to maneuver the scope mounted on the automated arm's distal end to a predetermined spatial position and pose relative to the port 100 which is termed the “zero position” from where the scope is aligned with the target, the scope being at the distal end of the robotic arm which is locked/anchored at 
Additionally, in reference to claim 11, Piron discloses that the images obtained by the surgical imaging device are obtained as the image information (see [0136]-[0137] and 911-931 in FIG. 9B).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and image processing method disclosed by modified Duffner with the position of the arm device is the fixed point for image registration between a previously obtained medical image, and that the images obtained by the surgical imaging device are obtained as the image information as taught by Piron so that the spatial position and pose the base to which the robotic arm is fixed can be registered into the common coordinate frame. Then, the spatial position and pose of each of the joints of robotic arm can be determined using position encoders located in the arm that enable encoding of joint angles. These angles combined with the lengths of the respective arm segments can be used to infer the spatial position and pose of the imaging sensor ([0079] of Piron).
Regarding claims 12 and 23, modified Duffner, in view of Piron, substantially discloses all the limitations of the claimed invention, specifically, Piron discloses wherein the position of the arm device is the fixed point ([0099]-[0101] the position/pose of the scope at distal end of the robotic arm the is defined by 3 translational and 3 rotational degrees of freedom; to do the inverse kinematics of a 7DOF manipulator requires that you invert a 6×7 matrix, as known in the art, and by adding an extra constraint, like the elbow constrained/fixed to stay at a particular 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus and image processing method disclosed by modified Duffner with the position of the arm device being located at a the fixed point for superimposing at least one pre-operative image on images obtained by the surgical imaging device as the image information as taught by Piron so that during the surgical procedure it is made possible to start immediately on the treatment of the patient allowing the surgeon to skip the periodic manual step of realigning the external scope with the port inserted into the patient ([0101] of Piron).
Regarding claim 14, modified Duffner substantially discloses all the limitations of the claimed invention, specifically, modified Duffner discloses further comprising determining the position information from a stereoscopic distance between a patient and the surgical imaging device (see line 188, page 5 discloses using real-time diagnostic images in combination with real-time microscopic images to provide stereoscopic vision to the operator through conveying 
Claim 24, modified Duffner substantially discloses all the limitations of the claimed invention, specifically, modified Duffner discloses a surgical information processing apparatus, comprising:
the surgical information processing apparatus according to claim 1 (4, see rejection of the limitation outlined above); the surgical imaging device configured to obtain images of a patient (see line 252, page 7 discloses the cameras directed to the patient 8); and the arm device (3).
Regarding claim 25, modified Duffner, in view of Piron, substantially discloses all the limitations of the claimed invention, specifically, modified Duffner discloses the surgical imaging device is a surgical microscope (see paragraph starting at line 94, page 3 which discloses any device capable of generating real-time imaging including but not limited to that of a conventional surgical microscope).
Regarding claim 26, modified Duffner substantially discloses all the limitations of the claimed invention, specifically, modified Duffner discloses the arm device has an actuator at a joint (see paragraph starting with line 154, page 4, is disclosed that the robot arm may have independently controlled position coordinates for each of the individual [a] drive [actuator] axes 
Regarding claim 28, modified Duffner, in view of Piron, substantially discloses all the limitations of the claimed invention, specifically, Piron discloses wherein the arm device is fixed to a fixing device (see FIG. 1 where arm 102 is fixed to column 115, [0100] arm is mounted/fixed to vertical lifting column with base, when the arm is active the lifting column cannot be active and the base having wheels that are braked preventing movement of the base when the arm is active).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Duffner with the arm device being fixed to a fixing device as taught by Piron so that that the spatial position and pose the base to which the robotic arm is fixed can be registered into the common coordinate frame ([0079] of Piron).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Duffner, in view of Piron, as applied to claims 1 and 13 above, further in view of Ortmaier et al. (US20100274389, hereafter “Ortmaier”).
Regarding claims 4 and 15, modified Duffner substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the circuitry activates the registration mode or the imaging mode based on the position information.
However, in the same field of endeavor, Ortmaier teaches wherein the registration mode or the imaging mode is activated based on the position information (see [0017] where the registration mode automatically activates in response to markers at specific positions).
It would have been obvious to one ordinarily skilled in the art before the effective filing .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793